 
 
I 
111th CONGRESS
1st Session
H. R. 4242 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2009 
Mr. Moran of Kansas introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide incentives for used oil re-refining, and for other purposes. 
 
 
1.Extension and modification of election to expense certain refineries 
(a)In General 
(1)Definition of qualified refinerySubsection (d) of section 179C of the Internal Revenue Code of 1986 (relating to qualified refinery) is amended to read as follows: 
 
(d)Qualified RefineryFor purposes of this section, the term qualified refinery means any refinery located in the United States which is designed to serve the primary purpose of— 
(1)processing liquid fuel— 
(A)from crude oil or qualified fuels (as defined in section 45K(c)), or 
(B)directly from shale or tar sands, or 
(2)processing non-virgin lube oil from used, refined products (including used lube oil originally derived from crude oil or qualified fuels).. 
(2)Definition of qualified refinery propertySubsection (c) of section 179C of such Code is amended by adding at the end the following new paragraph: 
 
(4)Special rule for qualified refineries producing re-refined lubricating oilIn the case of a refinery described in subsection (d)(2)— 
(A)paragraph (1)(B) shall be applied by substituting January 1, 2017 for January 1, 2014, and 
(B)paragraph (1)(F) shall be applied by substituting January 1, 2013 for January 1, 2010 each place it appears.. 
(b)Conforming Amendments 
(1)Subsection (e) of section 179C of the Internal Revenue Code of 1986 is amended— 
(A)by inserting virgin before lube oil in paragraph (1), and 
(B)by inserting or other products from used refined products after (as defined in section 45K(c)) in paragraph (2). 
(2)Subsection (f) of section 179C of such Code is amended by inserting virgin before lube oil facility. 
(c)Effective DateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act. 
2.Credit for production of re-refined lubricating oil 
(a)In GeneralSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business related credits) is amended by adding at the end the following: 
 
45R.Credit for production of re-refined lubricating oil 
(a)General RuleFor purposes of section 38, the re-refined lubricating oil production credit determined under this section for any taxable year is equal to 20 cents per gallon of qualified re-refined lubricating oil which is produced by the taxpayer during the taxable year. 
(b)Qualified Re-Refined Lubricating Oil- For purposes of this section 
(1)In generalThe term qualified re-refined lubricating oil means a base oil which— 
(A)meets the American Society of Testing and Materials standard for hydrocarbon lubricant base oils (ASTM D6074), and 
(B)which is manufactured— 
(i)at a qualified facility, and 
(ii)from at least 95 percent used oil by a re-refining process which effectively removes physical and chemical impurities and spent and unspent additives. 
(2)Qualified facilityThe term qualified facility means a qualified refinery (as defined in section 179C(d)). 
(3)Noncompliance with pollution control lawsFor purposes of paragraph (2), a facility that is not in material compliance with all applicable State and Federal pollution prevention, control, and permit requirements for any period of time during a taxable year shall not be a qualified facility during such period. 
(c)Adjustment for InflationIn the case of a taxable year beginning in a calendar year after 2009, the 20 cents amount in subsection (a) shall be increased by an amount equal to— 
(1)such amount, multiplied by 
(2)the cost-of-living adjustment determined under section 1(f)(3) for such calendar year by substituting calendar year 2008 for calendar year 1992 in subparagraph (B) thereof.. 
(b)Credit Made Part of General Business CreditSection 38(b) of the Internal Revenue Code of 1986 is amended— 
(1)by striking plus at the end of paragraph (34), 
(2)by striking the period at the end of paragraph (35) and inserting , plus, and 
(3)by adding at the end the following new paragraph: 
 
(36)the re-refined lubricating oil production credit determined under section 45R(a).. 
(c)Clerical AmendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following: 
 
 
Sec. 45R. Credit for production of re-refined lubricating oil.. 
(d)Effective DateThe amendments made by this section shall apply to oil produced after the date of the enactment of this Act. 
 
